PER CURIAM.
Leighton L. Alden, an inmate of the Montana State Prison, appearing pro se, by petition, seeks a writ of mandate to be directed to the district court of Fallon County, alleging that he had made an application for a writ of error coram nobis to that court and that the same had never been acted upon. In January a similar application was made and on January 17, 1964, we denied the application but stated we would call it to the attention of the district court. 143 Mont. 319, 389 P.2d 164. Petitioner was again in this court in February and filed a motion seeking transcript of testimony and judgment roll in three criminal actions in which he was defendant, which motion was denied by order of February 25, 1964. 143 Mont. 589, 389 P.2d 407.
*405In the matter involved in this petition, we find that the district court made findings of fact, conclusions of law and order dated January 24, 1964, and provision made therein that a certified copy be forwarded to this petitioner; they were filed in the district court on February 3, 1964, and copy mailed by the Clerk of Court as directed in the order.
Since action has been taken by the district court the relief sought here has already been afforded. For this reason the petition is denied and the proceeding dismissed.